Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4, 6-9, 12, 14-17 are allowed.
Claims 2-3, 5, 10-11, 13, 18-20 are cancelled.


Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

CHU et al (U.S. Patent Application: 20180060759) teaches Computer-based models can be developed, deployed, and managed in an automated manner. For example, a model building tool can be selected based on the model building tool being compatible with one or more parameters. A first machine-learning model can be generated using the model building tool and trained using a training dataset. The first machine-learning model can then be used to perform a task. Thereafter, a new model-building tool can be selected based on the new model-building tool being compatible with the one or more parameters. A second machine-learning model can be generated using the new model-building tool and trained using the training dataset. The accuracy of the first machine-learning model can be compared to the accuracy of the second machine-learning model. Based on the second machine-learning model being more accurate, the second machine-learning model can be used to perform the particular task rather than the first machine-learning model (See Abstract).

Bowers et al.  (U.S. Patent: 20160300156 ) teaches Some embodiments include a machine learner platform. The machine learner platform can implement a model tracking service to track one or more 

OCHOA et al. (U.S. Patent Application:  20200211721) teaches A method and apparatus for determining an identity of an unknown Internet-of-Things (IoT) device in a communication network is disclosed. The method includes the steps of receiving network traffic generated by the unknown IoT device, extracting device network behavior from the generated network traffic, and determining the identity of the unknown IoT device from a list of known IoT devices by applying a selected machine learning based classifier from a set of machine learning based classifiers to analyze the device network behavior. Each machine learning based classifier of the set is trained by a dataset including a plurality of features representing network behavior of a respective known IoT device from the list and the known IoT device's identity. The plurality of features is associated with the corresponding device network behavior of the generated network traffic. (abstract).

Ma et al.  (U.S. Patent Application: 20190258904) teaches an assessment dataset is selected from an input dataset using a first stratified sampling process based on a value of an event assessment variable. A remainder of the input dataset is allocated to a training/validation dataset that is partitioned into an oversampled training/validation dataset using an oversampling process based on a predefined value of the event assessment variable. A validation sample is selected from the oversampled training/validation dataset using a second stratified sampling process based on the value of the event assessment variable. A training sample is selected from the oversampled training/validation dataset using the second stratified sampling process based on the value of the event assessment variable. The validation sample and the training sample are mutually exclusive. A predictive type model is trained using the selected training sample. A plurality of predictive type models are trained, validated, and scored using the samples to select a best predictive model (abstract).

However, the prior art of records fails to teach or suggest individually or in combination:

Dependent claims 4, 6-8 further limits allowed independent claim 1; therefore, they are also allowed.
Similarly, the prior art of records fails to teach or suggest individually or in combination as set forth in independent Claim 9.
Dependent claims 12, 14-16 further limits allowed independent claim 9; therefore, they are also allowed.
Similarly, the prior art of records fails to teach or suggest individually or in combination as set forth in independent Claim 17.


Accordingly, claims 1, 4, 6-9, 12, 14-17 are allowed because of the combination of other limitations and the limitations listed above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449